Title: To James Madison from Thomas Cooper, 12 March 1821
From: Cooper, Thomas
To: Madison, James


                
                    Dear Sir
                    Columbia S. Carolina March 12. 1821
                
                When I first engaged to act as chemical Professor at the south Carolina College, I refused to contract for a longer period than a twelve month, expressly on account of my engagement in Virginia.
                At my departure from this place last autumn, I refused making any promise to return here on a permanent engagement, untill I had an opportunity of ascertaining the prospects of the Charlottesville University. In meantime, a Dr. Porter came here, on invitation of some of the Trustees, recommended by Professor Silliman of Yale College to take the chair of Chemistry should I decline it.
                When I returned here, I passed thro’ Virginia, & staid a week at Monticello. Mr Jefferson told me, he was quite uncertain whether the Virginia legislature would afford sufficient aid to the Charlottesville institution to enable it to go on: that it was a very unpropitious time to make the application owing to the losses the state had lately incurred: that if they should refuse the necessary aid, the Buildings might remain unoccupied for seven years to come.
                I found Governor Randolph also in great doubt wher. any thing wd. be done by the Legislature or not. I returned with this hopeless kind of information to Columbia.
                I there found the Trustees desirous of retaining me, but hesitating about my election for another limited period: Dr. Porter meanwhile ready for the Chair, as my Suppleant, should I relinquish it.
                
                I was not able to waste any more time indefinitely. My family were anxious to join me some where. I had no encouragement to go to your state, and I was compelled to accept of the chemical Chair on the conditions of permanent residence, and removing my family here. I have done so, and I consider myself as fixed in this place.
                Since I have been here, the Trustees have influenced the Legislature to add 1000 Dlrs to my Salary as mineralogical Professor, and have since elected me President of the College for a period, which will end I presume at my option or my demise.
                Under these circumstances, I feel myself bound in honour to recommend if I can an efficient Professor of Chemistry & Mineralogy to your Institution; and under that obligation I write now.
                Mr Lardner Vanuxem, now with me here as an assistant, was formerly a student of mineralogy and Chemistry for two years in Philadelphia, and since that time for 3 years with exemplary industry at Paris, where he received the public compliment of approbation in the introductory lecture of the Mineralogical professor in the school of Mines. His good character, talents, & merit are well known to Mr Gallatin who will confirm this report.
                I think I know every man in the United States who has pretensions to Chemical and mineralogical Knowledge: I speak with the utmost confidence, & without scruple, when I say, that Mr Vanuxem has no equal among them. You cannot procure a person so well qualified in point of Knowledge. How he would perform as a public lecturer I know not, but the necessary fluency is easily acquired, where there is the necessary knowledge, as there is here.
                Mr Vanuxem is about 30 Years of age: of a well known family in Philadelphia, his father, a merchant of very long standing there, attached to the Virginia politics, having a very large family natives of the United States.
                It is true I wish to render Mr Vanuxem a service, but I have not the slightest motive to interest myself in his behalf, but his merit: and it is because I feel personally and anxiously concerned for the interest of the Virginia Institution, that you are now troubled with this detail from Dear Sir Your obliged & faithful friend and Servant
                
                    Thomas Cooper
                
            